IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JESSICA LYNN RAKER,                     :   No. 812 MAL 2016

                 Respondent
                                        :   Petition for Allowance of Appeal from
                                        :   the Order of the Superior Court
           v.



ANNA'S BAR -B -Q PIT, LTD., GRECIAN
TERRACE, LTD., HIPPOCRATES
DELIGIANNIS, ANNA DELIGIANNIS,
ELENI DELIGIANNIS, AND GEORGINE
DELIGIANNIS, AKA GEORGINE
ZDRAVECKI,

                 Petitioners


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.